        Case 6:20-cv-01224-JWB-GEB Document 16 Filed 03/29/21 Page 1 of 6




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS


DJUAN PRESTION WILLIAMS,                           )
                                                   )
                       Plaintiff,                  )
                                                   )
v.                                                 ) Case No. 20-1224-JWB-GEB
                                                   )
STATE OF OKLAHOMA,                                 )
OESC, RONALD MASSON,                               )
BILL WIELAND, AMY FLORES,                          )
GALEN H. PELTON, KAY RICHARDS,                     )
MARTIN LONG, AND                                   )
GRANT COUNTY, KANSAS,                              )
                                                   )
                       Defendants.                 )
                                                   )

                                    ORDER
                                      and
                          REPORT AND RECOMMENDATION

         This matter comes before the Court on Plaintiff Djuan Preston Williams’ Motion to

Proceed without Prepayment of Fees (ECF No. 3), Motion for Leave to File Additional

Exhibits (ECF No. 8), Motion for Leave to File Redacted Exhibit (ECF No. 9), and Motion

Requesting Change of Address (ECF No. 13).

         Plaintiff, proceeding pro se, brings this action under the guise of Title VII of the

Civil Rights Act of 1964, alleging employment and religious discrimination and violations

of the Fair Credit Reporting Act1 against the following individuals and/or entities: 1) the

State of Oklahoma; 2) Oklahoma Employment Security Commission (“OESC”); 3) Ronald



1
    ECF No. 1 at 4.
                                              1
      Case 6:20-cv-01224-JWB-GEB Document 16 Filed 03/29/21 Page 2 of 6




Masson; 4) Bill Wieland; 5) Amy Flores; 6) Galen H. Pelton; 7) Kay Richards, Kiowa

County, Oklahoma Court Clerk; 8) Martin Long; and 9) Grant County, Kansas. His claims

against these Defendants are all the same; the gist of which indicates “[f]rom 05/21/2020

to present date Defendant(s) engaged in unethical corrupt behavior to disrupt his2 life and

his livelihood. Plaintiff claims approximately $200,000.00 in damages.3

I.     Motion for Leave to File Additional Exhibits (ECF No. 8) and Motion for Leave
       to File Redacted Exhibit (ECF No. 9)

       To support his claims, Plaintiff simply attaches a barrage of documents to which he

refers to as “additional exhibits”—some of which he is requesting redactions, without any

explanation as to how they relate to his case. They include multiple uniform warning

notices and Grant County divorce documents. To the extent the additional exhibits may be

related to either the parties or claims raised in Plaintiff’s Complaint, Plaintiff’s motion is

GRANTED. The Court has considered the information therein in making its findings

below in the Report and Recommendation.

II.    Motion Requesting Change of Address (ECF No. 13)

       Plaintiff’s motion is GRANTED in part and DENIED in part. To the extent

Plaintiff’s motion seeks the Court to change his address for receiving notification in this




2
  The Civil Complaint (ECF No. 1) also lists Tonia Rene Aguirre as a Plaintiff. Ms. Aguirre,
however, did not sign the Complaint and is not included as a party to this action. Fed. R. Civ. P.
11; D. Kan. R. 5.1(b); Lawton v. Medevac Mid-Am., Inc., 138 F.R.D. 586, 588 (D. Kan. 1991)
(Court dismissed claims of plaintiffs who had not signed the Complaint or any of the pleadings
filed in the case).
3
  ECF No. 1 at 5.
                                                2
       Case 6:20-cv-01224-JWB-GEB Document 16 Filed 03/29/21 Page 3 of 6




case, his motion is GRANTED. To the extent Plaintiff’s motion seeks a transfer to the

District Court of Grant County, Kansas, his motion is DENIED.4

III.   Notice

       Within fourteen (14) days after a party is served with a copy of this Report and

Recommendation, any party may, pursuant to 28 U.S.C. § 636(b)(1) and Fed. R. Civ. P.

72(b)(2), file written objections to this Report and Recommendation. A party must file any

objections within the fourteen-day period if the party wants to have appellate review of the

proposed findings of fact, conclusions of law, or recommended disposition.

IV.    Report and Recommendation

       Simultaneous with the filing of this Report and Recommendation, the Court granted

Plaintiff’s request to proceed without prepayment of fees.5 However, the authority to

proceed without prepayment of fees is not without limitation. 28 U.S.C. § 1915 requires

the Court to screen the complaint of a party seeking to proceed without prepayment of fees.

Under 28 U.S.C. § 1915(e)(2), sua sponte dismissal of the case is required if the Court

determines that the action 1) is frivolous or malicious, 2) fails to state a claim upon which

relief may be granted, or 3) seeks relief from a defendant who is immune from suit. After

review of the Complaint and application of these standards, the undersigned issues the

following report and recommendation of dismissal pursuant to 28 U.S.C. § 636(b)(1)(B).




4
  28 U.S.C. 1404(a); Eastern Savings Bank, FSB v. Estate of Kirk ex rel. Kirk, 821 F. Supp. 2d
543, 545 (E.D.N.Y. 2011) (“[f]ederal district courts do not have the authority to remand an action
originally commenced in federal court … to a state tribunal.”).
5
  Order, ECF No. 14.
                                                3
      Case 6:20-cv-01224-JWB-GEB Document 16 Filed 03/29/21 Page 4 of 6




       Pursuant to Fed. R. Civ. P. 8(a)(2) a complaint must provide a “short and plain

statement of the claim showing that the pleader is entitled to relief.” Additionally, the

complaint must state more than “labels and conclusions” and “[f]actual allegations must

be enough to raise a right to relief above the speculative level.”6 Because Plaintiff proceeds

pro se, his pleadings must be liberally construed.7 However, he still bears the burden to

allege “sufficient facts on which a recognized legal claim could be based”8 and the Court

cannot “take on the responsibility of serving as [his] attorney in constructing arguments

and searching the record.”9 Fed. R. Civ. P. 8 “demands more than naked assertions.”10

       On review of the allegations of the Complaint, in conjunction with the allegations

contained in Plaintiff’s motion to proceed without prepayment of fees, and the additional

information provided in his motions (ECF Nos. 8, 9) the undersigned concludes there is an

insufficient factual basis in the Complaint to raise a right to relief above the speculative

level. Because Plaintiff is proceeding pro se, the Court has “tried to discern the kernel of

the issues [ ] he wishes to present…”11 However, by failing to provide any specific factual

support for his allegations against the wide ranging Defendants, whether person or

government entity, located in Oklahoma or Kansas, and documents Plaintiff seeks to attach




6
  Bell Atl. Corp. v. Twombly, 550 U.S. 544, 545 (2007).
7
  Hall v. Bellmon, 935 F. 2d 1106, 1110 (10th Cir. 1991).
8
  Id.
9
  Mays v. Wyandotte County Sheriff's Dep't, 419 F. App'x 794, 796 (10th Cir. 2011) (citing Garrett
v. Selby Connor Maddux & Janer, 425 F.3d 836, 840 (10th Cir. 2005)).
10
   Cohen v. Delong, 369 F. App'x 953, 957 (10th Cir. 2010) (citing Ashcroft v. Iqbal, 556 U.S. 662
(2009)).
11
   Mays at 796.
                                                4
      Case 6:20-cv-01224-JWB-GEB Document 16 Filed 03/29/21 Page 5 of 6




without any explanation or discernable meaning, Plaintiff’s Complaint fails to allege facts

supporting a cognizable claim.

       Plaintiff included, in the documents attached to his Complaint, the docket report

from one of the cases he brought in the Western District of Oklahoma.12 The Court

previously addressed Plaintiff’s continued re-litigation of claims against the State of

Oklahoma and Kiowa County, Oklahoma Courthouse Officials, such as Defendant, Kay

Richards, related to that case.13 That case, upon recommendation of the undersigned, was

dismissed.14

       Additionally, Plaintiff’s discrimination claims purportedly arise under Title VII of

the Civil Rights Act of 1964.15 Plaintiff does not allege the required16 exhaustion of

available administrative remedies17 and despite providing additional documents or

information related to his claims multiple times since filing his Complaint, Plaintiff has

never provided a right to sue letter or other evidence of exhaustion.18 And lastly, Plaintiff

alleges violation of the Fair Credit Reporting Act. However, Defendants are not credit

reporting agencies against which a private cause of action is permitted.19 And the Fair



12
   Complaint, ECF No. 1, pp. 6-10 (attached docket report from Williams v Russell, No. 18-139
SLP, W.D. Okla.).
13
   Williams v. Kiowa County, Oklahoma, Courthouse Officials, et al., No. 20-1179-JWB-GEB (D.
Kan. filed June 30, 2020; closed Jan. 22, 2021).
14
   Id. (Mem. & Order, No. 20-1149, ECF No. 18).
15
   ECF No. 1 at 4.
16
   Hammond v. City of Junction City, 2002 WL 31545354, *2 (citing Sizova v. Nat’l Inst. of
Standards & Tech., 282 F.3d 1320, 1325 (10th Cir. 2002) (The exhaustion of administrative
remedies is a jurisdictional prerequisite to suit under Title VII.)
17
   ECF No. 1 at 6.
18
   ECF Nos. 8 and 9.
19
   Sanders v. Mountain Am. Fed. Credit Union, 689 F.3d 1138, 1147 (10th Cir. 2012).
                                             5
           Case 6:20-cv-01224-JWB-GEB Document 16 Filed 03/29/21 Page 6 of 6




Credit Reporting Act does not provide a private cause of action to consumers against

furnishers of information to credit reporting agencies.20

           Accordingly, IT IS THEREFORE RECOMMENDED that Plaintiff’s claims

against the State of Oklahoma; Oklahoma Employment Security Commission (“OESC”);

Ronald Masson; Bill Wieland; Amy Flores; Galen H. Pelton; Kay Richards, Kiowa County,

Oklahoma Court Clerk; Martin Long; and Grant County, Kansas be dismissed for failure

to state a cognizable claim under Fed. R. Civ. P. 12(b)(6) and 28 U.S.C. § 1915(e)(2)(B).

           IT IS SO ORDERED.

           Dated at Wichita, Kansas this 29th day of March, 2021.


                                                   s/ Gwynne E. Birzer
                                                   GWYNNE E. BIRZER
                                                   United States Magistrate Judge




20
     Id.

                                               6
